There is nothing in the opinion of the court in Gibson v. State, 214 Ala. 38, 106 So. 231, 235, to justify the conclusion that the Legislature may disregard the general provisions of section 45 of the Constitution, prohibiting hodgepodge legislation, and include in one act a lot of incongruous original legislation, refer to it as a Code, and adopt it as such.
The pertinent provisions of section 45 are: "Each law shall contain but one subject, which shall be clearly expressed in its title, except general appropriation bills, general revenue bills, and bills adopting a code, digest, or revision ofstatutes; and no law shall be revived, amended, or the provisions thereof extended or conferred, by reference to its title only," etc. (Italics supplied.)
That part of the exception or proviso Italicized clearly refers to the "revising, digesting, and promulgating" provided for in section 85 of the Constitution, and to my mind it was never intended that each department, bureau, or state agency may prepare and have the Legislature adopt a special code for its use and guidance.
The holding in Gibson's Case is clear to the point that the act, denominated "the Agricultural Code," was governed by the general provisions of section 45, and not by the exception. To quote from the opinion: "The title to the act before us does not in terms purport to be one adopting a Code, but, on the contrary, one whose framers considered subject to the general rule, as evidenced by the title defining the subject in general terms, followed by a catalogue or synopsis of its several subdivisions. It is not within the exception, and must stand orfall under the general rule declared in section 45." (Italics supplied.)
That observation is pertinent to the case in hand. For the state to recover the money arising from fines and forfeitures for violations of the municipal ordinance, it is necessary to construe section 106 of the act designated as "the Alabama Highway Code," as depriving towns under 2,000 inhabitants of the right to retain and appropriate to their own use such fines and forfeitures.
There is no affirmative statement to this effect in the act. The most that can be said in this respect is that by inference this was the legislative intent. To so construe this section of the act would render it repugnant to section 45 of the Constitution, for it is clear that there is nothing in the title of the act that suggests that the subject of fines and forfeitures accruing to municipal corporations from such source is to be dealt with in the act. The title to the act in question is far from being a general and comprehensive title; to the contrary, it is specific and narrow. Mobile Dry-Docks Co. v. Mobile, 146 Ala. 198, 40 So. 205, 3 L.R.A. (N.S.) 822, 9 Ann. Cas. 1229; State ex rel. Bassett et al. v. Nelson et al., 210 Ala. 663, 98 So. 715. It being clear that the subject of this litigation is not within the scope and purview of the act, the necessity for determining its constitutionality is not presented.
For these reasons, I concur in the conclusion that the state was not entitled to recover, that the writ of certiorari should be awarded, and the judgment of the Court of Appeals must be reversed.